Title: From Thomas Jefferson to William C. C. Claiborne, 29 October 1808
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Sir
                     
                     Washington Oct. 29. 08.
                  
                  I send the inclosed letter under the benefit of your cover, & open, because I wish you to know it’s contents. I thought the person to whom it is addressed a very good man when here. he is certainly a very learned & able one. I thought him peculiarly qualified to be useful with you, but in the present state of my information I can say no more than I have to him. when you shall have read the letter, be so good as to stick a wafer in it, & not let it be delivered till it is dry, that he may not know that any one but himself sees it.—the Spanish paper you inclosed me is an atrocious one. I see it has been republished in the Havanna. the truth is that the Patriots of Spain have no warmer friends than the administration of the US. but it is our duty to say nothing & to do nothing for or against either. if they succeed, we shall be well satisfied to see Cuba & Mexico remain in their present dependance; but very unwilling to see them in that of either France or England, politically or commercially. we consider their interests & ours as the same, and that the object of both must be to exclude all European influence from this hemisphere. we wish to avoid the necessity of going to war, till our revenue shall be entirely liberated from debt. then it will suffice for war without creating new debt or taxes. these are sentiments which I would wish you to express to any proper characters of either of these two countries and particularly that we have nothing more at heart than their friendship. I salute you with great esteem and respect.
                  
                     Th: Jefferson
                     
                  
               